DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 Response to Amendment
The Amendment filed on2/9/2021 has been entered. Claims 1, 3-6, 8-21, 23, and 25 remain pending in the application. Claims 26 and 27 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-6, 8-12 and 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,

Examiner notes claims 3-6, 8-12 and 26-27 are similarly rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Tran (U.S. PG publication 20130030519).
In regard to claim 21,
Tran discloses an introducer sheath assembly (figure 1, item 10) comprising: 

an introducer sheath (figure 2A, item 22) extending outwardly from the front end of the handle portion (see figure 2A), the introducer sheath including a device lumen configured to slidably receive a corresponding device (see figure 2A: wherein a catheter shaft 26 is received in the device lumen); and 
a device locking assembly (figure 2A, item 102, 84, and 100) disposed at the rear end of the handle portion (see figure 2A) including, 
an elongated stem (figure 2A, item 102) having a proximal end extending outwardly from the rear end of the handle portion (see figure 2A), the elongated stem defining an axially extending bore that is configured to slidably receive the corresponding device (see figure 2A wherein catheter shaft 26 is received within collet 102), the elongated stem being axially movable with respect to the handle portion (paragraph [0105]), 
an advance knob (figure 2A, item 84) that is both axially fixed and rotatable with respect to the handle portion (paragraph [0105]), the advance knob operably engaging the elongated stem (paragraph [0105]; Examiner notes the advance knob engages the elongated stem via item 92, 96 and 100); and 
a clamp (figure 2A, item 106) disposed at the proximal end of the elongated stem outside of the handle portion (see figure 2A), the clamp being positionable between a locked position in which the8Application No. 14/987,272 corresponding device is axially fixed with respect to the elongated stem and an un-locked position in which the corresponding device is slidable within the axially extending bore of the elongated stem (paragraph [0102] and [0105])
wherein the clamp further comprises a collet (figure 2A, item 106) formed by an end of the elongated stem (see figure 2A) so that an outermost surface of the elongated stem forms an .
Claim 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a second interpretation of Tran (U.S. PG publication 20130030519).
In regard to claim 21,
Tran discloses an introducer sheath assembly (figure 1, item 10) comprising: 
a handle portion (figure 2A, item 48 and 46) including a front end (see figure 2A wherein the front end is construed as the end closest to flex activation member 50) and a rear end (see figure 2A wherein the rear end is construed as the end furthest from flex activation member 50); 
an introducer sheath (figure 2A, item 22) extending outwardly from the front end of the handle portion (see figure 2A), the introducer sheath including a device lumen configured to slidably receive a corresponding device (see figure 2A: wherein a catheter shaft 26 is received in the device lumen); and 
a device locking assembly (figure 2A, item 90, 102, 84, and 100) disposed at the rear end of the handle portion (see figure 2A) including,
[AltContent: textbox (Outermost surface of elongated stem relative to the reference plane)][AltContent: textbox (Reference plane)][AltContent: arrow][AltContent: textbox (Outward direction)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    746
    511
    media_image1.png
    Greyscale

an elongated stem (figure 2A, item 102 and 90 including the distal end portion 92 but not the proximal end portion 96)) having a proximal end extending outwardly from the rear end of the handle portion (see figure 2A), the elongated stem defining an axially extending bore that is configured to slidably receive the corresponding device (see figure 2A wherein catheter shaft 26 is received within collet 102), the elongated stem being axially movable with respect to the handle portion (paragraph [0105]), 
an advance knob (figure 2A, item 84) that is both axially fixed and rotatable with respect to the handle portion (paragraph [0105]), the advance knob operably engaging the elongated stem (paragraph [0105]; Examiner notes the advance knob engages the elongated stem via item 92); and 
a clamp (figure 2A, item 106) disposed at the proximal end of the elongated stem outside of the handle portion (see figure 2A), the clamp being positionable between a locked 
wherein the clamp further comprises a collet (figure 2A, item 106) formed by an end of the elongated stem (see figure 2A) so that an outermost surface of the elongated stem forms an outermost surface of the collet (see figure 2A above: wherein the outermost surface of the elongated stem relative to the reference plane above forms an outermost surface of the collet ) and a locking knob (figure 2A, item 100) defining a frustoconical bore that is engaged with (paragraph [0102] and [0105]) and in contact the outermost surface of the collet (see figure 2A; paragraph [0105]).
In regard to claim 23,
Tran discloses the introducer sheath assembly of claim 21, wherein the advance knob further comprises a threaded bore (figure 2A, item 94) that is correspondingly threaded to an outer surface of the elongated stem (paragraph [0101]: wherein inner shaft 90 has a distal end portion 92 formed with external threads that mate with internal threads 94 that extend along the inner surface of the adjustment mechanism), the elongated stem being threadably engaged with the threaded bore of the advance knob (paragraph [0101]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10, 12-13, 18 and 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Saadat (U.S. PG publication 20050065397) further in view of Haraguchi (U.S. PG publication 20160338571). 
In regard to claim 1,
	Saadat discloses an introducer sheath assembly (see figure 2 and 2B, item 2; Examiner notes figure 2 shows the entire system and figure 2B depicts the embodiment of the cross section of the shaft 20 used in this rejection) comprising: 
a handle portion (figure 2, item 22) including a front end (see figure 2: wherein the front end is construed as the end closest to shaft 20) and a rear end (see figure 2: wherein the rear end is construed as the end furthest shaft 20); 
an introducer sheath (figure 2, item 20) extending outwardly from the front end of the handle portion (see figure 2), the introducer sheath including, 
a device lumen (figure 2B, item 26) configured to slidably receive a corresponding device (paragraph [0061]: wherein a corresponding device can be received in lumen 26; Examiner notes the limitation “configured to slidably receive a corresponding device” is an intended use limitation and the device of Saadat is fully capable of achieving the recited functional limitation as supported by paragraph [0061]), 
[AltContent: textbox (Second steering cable)][AltContent: arrow][AltContent: textbox (First steering cable)][AltContent: arrow]
    PNG
    media_image2.png
    318
    224
    media_image2.png
    Greyscale

a first steering cable lumen (see figure 2B above wherein first and second steering cables 96 are present within respective lumens), and a second steering cable lumen (see figure 2B above wherein first and second steering cables 96 are present within respective lumens), and 
a first steering cable (see figure 2B above, item 96) disposed in the first steering cable lumen (see figure 2B), and a second steering cable (see figure 2B above, item 96) disposed in the second steering cable lumen (see figure 2B).
Saadat fails to disclose a first gear assembly, and a second gear assembly disposed in the handle portion; and wherein a proximal end of the first steering cable is fixed to the first gear assembly so that a portion of the first steering cable is wrapped around a portion of the first gear assembly, a proximal end of the second steering cable is fixed to the second gear assembly so that a portion of the first steering cable is wrapped around a portion of the first gear assembly, and a distal end of the first steering cable and a distal end of the second steering cable are fixed to a distal end of the introducer sheath.
Haraguchi teaches a first gear assembly (figure 7, item 63a1 and 63a2), and a second gear assembly (figure 7, item 63b1 and 63b2) disposed in the handle portion (figure 1, item 6; Examiner notes 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Saadat to replace the steering mechanism of Saadat which is disclosed as being achieved by any suitable mechanism (see paragraph [0074] of Saadat) with the driving part 5 shown in figure 1 which is used to actuate the steering mechanism (see paragraph [0036] and [0061] of Haraguchi) and the steering mechanism shown in figure 7 of Haraguchi which includes a first gear assembly, and a second gear assembly disposed in the handle portion; and wherein a proximal end of the first steering cable is fixed to the first gear assembly so that a portion of the first steering cable is wrapped around a portion of the first gear assembly, a proximal end of the second steering cable is fixed to the second gear assembly so that a portion of the first steering cable is wrapped around a portion of the first gear assembly, and a distal end of the first steering cable and a distal end of the second steering cable are fixed to a distal end of the introducer sheath as taught by Haraguchi, for the purpose of implementing a steering mechanism that inhibits slack from occurring in the steering cables (paragraph [0072] of Haraguchi).
In regard to claim 3,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1.

In regard to claim 8,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1.
[AltContent: textbox (Second steering cable)][AltContent: arrow][AltContent: textbox (First steering cable)][AltContent: arrow]
    PNG
    media_image2.png
    318
    224
    media_image2.png
    Greyscale

Saadat further discloses wherein the first and the second steering cable lumens are disposed on opposing sides of a vertical plane in which a longitudinal center axis of the introducer sheath lies (see figure 2B of Saadat above).
	In regard to claim 10,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1.
Saadat further disclose wherein a cross-sectional shape of the introducer sheath in a vertical plane transverse to a longitudinal center axis of the introducer sheath is a geometric shape (see figure 2B of Saadat).
	In regard to claim 12,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1.

In regard to claim 13,
Saadat discloses an introducer sheath assembly (see figure 2 and 2B, item 2; Examiner notes figure 2 shows the entire system and figure 2B depicts the embodiment of the cross section of the shaft 20 used in this rejection) comprising: 
a handle portion (figure 2, item 22) including a front end (see figure 2: wherein the front end is construed as the end closest to shaft 20) and a rear end (see figure 2: wherein the rear end is construed as the end furthest shaft 20); 
[AltContent: textbox (First steering cable)][AltContent: arrow]
    PNG
    media_image2.png
    318
    224
    media_image2.png
    Greyscale

an introducer sheath (figure 2, item 20) extending outwardly from the front end of the handle portion (see figure 2), the introducer sheath including a device lumen (figure 2B, item 26) configured to 
Saadat fails to disclose a first gear assembly including a first gear and a first barrel portion disposed entirely within the handle portion, a proximal end of the first steering cable being fixed to the first barrel portion of the first gear assembly so that the proximal end of the first steering cable is wrapped around the first barrel portion; and a drive gear assembly disposed entirely within the handle portion, wherein the drive gear assembly engages the first gear assembly, and the first gear assembly and the drive gear assembly are configured to rotate simultaneously.
Haraguchi teaches a first gear assembly (figure 7, item 63a1 and 63a2) including a first gear (figure 7, item 63a1) and a first barrel portion (figure 7, item 63a2) disposed entirely within the handle portion (see figure 1, item 4; paragraph [0037]), a proximal end of the first steering cable (figure 7, item 7A) being fixed to the first barrel portion of the first gear assembly (see figure 7; paragraph [0066]) so that the proximal end of the first steering cable is wrapped around the first barrel portion (see figure 7; paragraph [0066]); and a drive gear assembly (figure 7, item 63b1) disposed entirely within the handle portion (see figure 1, item 4; paragraph [0037]), wherein the drive gear assembly engages the first gear assembly (paragraph [0080], and the first gear assembly and the drive gear assembly are configured to rotate simultaneously (paragraph [0080]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Saadat to replace the steering mechanism of 
In regard to claim 18,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 13.
Saadat further discloses further comprising a guidewire lumen (figure 2B, item 24) configured to slidably receive a corresponding guidewire (see figure 2B: wherein a guidewire would be capable of being slidably received in lumen 24; paragraph [0060]; Examiner notes the limitation “configured to slidably receive a corresponding guidewire” is an intended use limitation and the device of Saadat is fully capable due to its structure/dimensions of achieving the recited functional limitation), wherein the guidewire lumen is disposed radially outwardly from the device lumen (see figure 2B).
In regard to claim 20,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 13.
Saadat further rdiscloses wherein the corresponding device slidably received in the device lumen is a dilator, the dilator defining an elongated bore (Examiner notes “wherein the corresponding device slidably received in the device lumen is a dilator, the dilator defining an elongated bore” is an 
	In regard to claim 27,
	Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1. Saadat as modified by Haraguchi teaches wherein, the first gear assembly (figure 7, item 63a1 and 63a2 of Haraguchi) includes a cylindrical barrel portion (figure 7, item 63a2 of Haraguchi) and a first gear (figure 7, item 63a1 of Haraguchi), the second gear assembly (figure 7, item 63b1 and 63b2 of Haraguchi) includes a cylindrical barrel portion (figure 7, item 63b2 of Haraguchi) and a second gear (figure 7, item 63b1 of Haraguchi), and the portion of the first steering cable is wrapped around the barrel portion of the first gear assembly (see figure 7; paragraph [0066] of Haraguchi) and the portion of the second steering cable is wrapped around the second gear assembly (see figure 7; paragraph [0069] of Haraguchi).
Claims 1, 3-4, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Saadat (U.S. PG publication 20050065397) further in view of Haraguchi (U.S. PG publication 20160338571). 
In regard to claim 1,
	Saadat discloses an introducer sheath assembly (see figure 2 and 2B, item 2; Examiner notes figure 2 shows the entire system and figure 2B depicts the embodiment of the cross section of the shaft 20 used in this rejection) comprising: 
a handle portion (figure 2, item 22) including a front end (see figure 2: wherein the front end is construed as the end closest to shaft 20) and a rear end (see figure 2: wherein the rear end is construed as the end furthest shaft 20); 

a device lumen (figure 2B, item 26) configured to slidably receive a corresponding device (paragraph [0061]: wherein a corresponding device can be received in lumen 26; Examiner notes the limitation “configured to slidably receive a corresponding device” is an intended use limitation and the device of Saadat is fully capable of achieving the recited functional limitation as supported by paragraph [0061]), 
[AltContent: textbox (Second steering cable)][AltContent: arrow][AltContent: textbox (First steering cable)][AltContent: arrow]
    PNG
    media_image2.png
    318
    224
    media_image2.png
    Greyscale

a first steering cable lumen (see figure 2B above wherein first and second steering cables 96 are present within respective lumens), and a second steering cable lumen (see figure 2B above wherein first and second steering cables 96 are present within respective lumens), and 
a first steering cable (see figure 2B above, item 96) disposed in the first steering cable lumen (see figure 2B), and a second steering cable (see figure 2B above, item 96) disposed in the second steering cable lumen (see figure 2B).
Saadat fails to disclose a first gear assembly, and a second gear assembly disposed in the handle portion; and wherein a proximal end of the first steering cable is fixed to the first gear assembly so that 
Haraguchi teaches a first gear assembly (figure 7, item 63a2), and a second gear assembly (figure 7, item 63b2) disposed in the handle portion (figure 1, item 6; Examiner notes paragraph [0060] details that figure 7 shows a traction part 6 and figure 1 shows that traction part 6 is within handle 1); and wherein a proximal end of the first steering cable (figure 7, item 7A) is fixed to the first gear assembly (see figure 7; paragraph [0066]) so that a portion of the first steering cable is wrapped around a portion of the first gear assembly (see figure 7; paragraph [0066]), a proximal end of the second steering cable (figure 7, item 7b) is fixed to the second gear assembly (see figure 7; paragraph [0069]) so that a portion of the first steering cable is wrapped around a portion of the first gear assembly (see figure 7), and a distal end of the first steering cable and a distal end of the second steering cable are fixed to a distal end of the introducer sheath (see figure 1, item 2 and 7; paragraph [0072] and [0033]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Saadat to replace the steering mechanism of Saadat which is disclosed as being achieved by any suitable mechanism (see paragraph [0074] of Saadat) with the driving part 5 shown in figure 1 which is used to actuate the steering mechanism (see paragraph [0036] and [0061] of Haraguchi) and the steering mechanism shown in figure 7 of Haraguchi which includes a first gear assembly, and a second gear assembly disposed in the handle portion; and wherein a proximal end of the first steering cable is fixed to the first gear assembly so that a portion of the first steering cable is wrapped around a portion of the first gear assembly, a proximal end of the second steering cable is fixed to the second gear assembly so that a portion of the first steering cable is 
In regard to claim 3,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1.
Saadat as modified by Haraguchi teaches wherein the second gear assembly and the first gear assembly are configured to rotate simultaneously (paragraph [0071] of Haraguchi).
In regard to claim 4,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 3, further comprising a third gear assembly (figure 7, item 63a1 and 63b1 of Haraguchi; see analysis of claim 1 above wherein the entire steering mechanism as shown in figure 7 was implemented into Saadat) disposed in the handle portion (figure 1, item 6 of Haraguchi; Examiner notes paragraph [0060] details that figure 7 shows a traction part 6 and figure 1 shows that traction part 6 is within handle 1; Examiner notes when implemented into Saadat the third gear assembly would be within the handle of Saadat), wherein the third gear assembly engages both the first gear assembly and the second gear assembly (paragraph [0064] and [0067] of Haraguchi), and the first, second and third gear assemblies are configured to rotate simultaneously (paragraph [0071 of Haraguchi).
In regard to claim 8,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1.
[AltContent: textbox (Second steering cable)][AltContent: arrow][AltContent: textbox (First steering cable)][AltContent: arrow]
    PNG
    media_image2.png
    318
    224
    media_image2.png
    Greyscale

Saadat further discloses wherein the first and the second steering cable lumens are disposed on opposing sides of a vertical plane in which a longitudinal center axis of the introducer sheath lies (see figure 2B of Saadat above).
	In regard to claim 10,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1.
Saadat further disclose wherein a cross-sectional shape of the introducer sheath in a vertical plane transverse to a longitudinal center axis of the introducer sheath is a geometric shape (see figure 2B of Saadat).
	In regard to claim 12,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1.
Saadat further discloses wherein the corresponding device slidably received in the device lumen is a dilator, the dilator defining an elongated bore (Examiner notes “wherein the corresponding device slidably received in the device lumen is a dilator, the dilator defining an elongated bore” is an intended use limitation and the sheath of Saadat is fully capable of achieving the recited functional limitation due .
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the second interpretation of Saadat (U.S. PG publication 20050065397) in view of Haraguchi (U.S. PG publication 20160338571) further in view of McDaniel (U.S. PG publication 20050107727).
	In regard to claim 5,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 4.
Saadat as modified by Haraguchi teaches an actuator (figure 1, item 5 of Haraguchi) disposed on an outer surface of the handle portion (paragraph [0036] and [0061] of Haraguchi: wherein the actuator enables the wires to be pulled in and let out; see analysis of claim 1 above wherein the driving part 5 is implemented into Saadat with the steering mechanism shown in figure 7).
Saadat in view of Haraguchi fails to disclose further comprising a lever disposed on an outer surface of the handle portion, wherein the lever is non-rotatably fixed to the third gear assembly so that rotation of the lever causes rotation of the third gear assembly.
McDaniel teaches a lever (handle that is attached to the third gear and extends to the outside of the handle housing) disposed on an outer surface of the handle portion (paragraph [0041]), wherein the lever is non-rotatably fixed to the third gear assembly so that rotation of the lever causes rotation of the third gear assembly (paragraph [0041]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the actuator of Saadat in view of Haraguchi to include a lever disposed on an outer surface of the handle portion, wherein the lever is non-rotatably fixed to the third gear assembly so that rotation of the lever causes rotation of the third gear assembly, for the purpose of implementing a suitable actuator that can be manipulated by an operator (paragraph [0041] of McDaniel) and since the substitution is a simple substitution that would yield the same 
In regard to claim 9,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 8.
Saadat in view of Haraguchi fails to disclose wherein a cross-sectional shape of the first steering cable lumen and the second steering cable lumen in a vertical plane transverse to the longitudinal center axis of the introducer sheath is rectangular.
McDaniel teaches a rectangular steering cable (paragraph [0030]). Further McDaniel discloses that a round or rectangular puller wire could all be used to achieve the same result (paragraph [0030]) and thus a round puller wire and a rectangular puller wire were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a rectangular puller wire in place of a round puller wire since it has been held that substituting parts of an invention involves only routine skill in the art. Examiner notes one of ordinary skill in the art would modify the shape of the steering cable lumen in order to accommodate the rectangular shape steering wire. Therefore incorporating the teachings of McDaniel into Saadat in view of Haraguchi would result in wherein a cross-sectional shape of the first steering cable lumen and the second steering cable lumen in a vertical plane transverse to the longitudinal center axis of the introducer sheath is rectangular.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the second interpretation of Saadat (U.S. PG publication 20050065397) further in view of Haraguchi (U.S. PG publication 20160338571) in view of McDaniel (U.S. PG publication 20050107727) further in view of Golden (U.S. PG publication 20090287188). 
In regard to claim 6,

Saadat in view of Haraguchi in view of McDaniel fails to disclose wherein the lever is positionable between a locked position in which the lever is non-rotatably fixed to the handle portion and an unlocked position in which the lever is rotatable relative to the handle portion.
Golden teaches wherein a lever (figure 3, item 64) operable to control deflection of steering cables (paragraph [0033]) positionable between a locked position in which the lever is non-rotatably fixed to the handle portion and an unlocked position in which the lever is rotatable relative to the handle portion (paragraph [0036]-[0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Saadat in view of Haraguchi in view of McDaniel to include a lever operable to control deflection of steering cables positionable between a locked position in which the lever is non-rotatably fixed to the handle portion and an unlocked position in which the lever is rotatable relative to the handle portion, as taught by Golden, for the purpose of locking or partially locking the distal end of the insertion shaft in a desired deflection position or angular attitude during use in order to provide more operator control to effect the desired angular attitude of the distal end for proper guidance through the vessel, passageway, etc. (paragraph [0036]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Saadat (U.S. PG publication 20050065397) in view of Haraguchi (U.S. PG publication 20160338571) further in view of McDaniel (U.S. PG publication 20050107727).
 In regard to claim 9,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 8.

McDaniel teaches a rectangular steering cable (paragraph [0030]). Further McDaniel discloses that a round or rectangular puller wire could all be used to achieve the same result (paragraph [0030]) and thus a round puller wire and a rectangular puller wire were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a rectangular puller wire in place of a round puller wire since it has been held that substituting parts of an invention involves only routine skill in the art. Examiner notes one of ordinary skill in the art would modify the shape of the steering cable lumen in order to accommodate the rectangular shape steering wire. Therefore incorporating the teachings of McDaniel into Saadat in view of Haraguchi would result in wherein a cross-sectional shape of the first steering cable lumen and the second steering cable lumen in a vertical plane transverse to the longitudinal center axis of the introducer sheath is rectangular.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat (U.S. PG publication 20050065397) in view of Haraguchi (U.S. PG publication 20160338571) further in view of Wallace (U.S. PG publication 20090254083). Examiner notes the rejection of claim 11 is applicable to both the first and second interpretation of Saadat in view of Haraguchi. 
In regard to claim 11,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 10.
Saadat in view of Haraguchi fails to disclose wherein the geometric shape is octagonal.
Wallace teaches a tubular body of a catheter (figure 3G, item 252) with a lumen with an octagonal cross section (paragraph [0033]). Further Wallace discloses that an octagonal or circular cross section shape could all be used to achieve the same result (paragraph [0033]) and thus an octagonal and .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat (U.S. PG publication 20050065397) in view of Haraguchi (U.S. PG publication 20160338571) further in view of Golden (U.S. PG publication 20150025507). Examiner notes the rejection of claim 26 is applicable to both the first and second interpretation of Saadat in view of Haraguchi. Examiner notes for clarity purposes Golden (U.S. PG publication 20150025507) will be referred to as Golden507.
In regard to claim 26,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1.
Saadat further discloses a guidewire lumen (figure 2B, item 24) configured to slidably receive a corresponding guidewire (see figure 2B: wherein a guidewire would be capable of being slidably received in lumen 24; paragraph [0060]; Examiner notes the limitation “configured to slidably receive a corresponding guidewire” is an intended use limitation and the device of Saadat is fully capable due to its structure/dimensions of achieving the recited functional limitation).
Saadat in view of Haraguchi fails to disclose further comprising: a guidewire notch extending radially inwardly from an outer surface of the introducer sheath and intersecting the guidewire lumen so that the guidewire lumen is formed by a first portion and a second portion, the first portion extending along a deflectable tip portion of the introducer sheath.
Golden507 teaches a guidewire notch (figure 3, item 78) extending radially inwardly from an outer surface of the introducer sheath (see figure 3, item 80 and 81) and intersecting the guidewire 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the introducer sheath of Saadat in view of Haraguchi to include a guidewire notch extending radially inwardly from an outer surface of the introducer sheath and intersecting the guidewire lumen so that the guidewire lumen is formed by a first portion and a second portion, the first portion extending along a deflectable tip portion of the introducer sheath, as taught by Golden507, for the purpose of enabling rapid exchange of a guidewire and allowing guidewires of multiple lengths to be used (paragraph [0062] of Golden507) in order to help advance the system in the body depending on the location of use (see paragraph [0004], [0008], [0038] of Golden507).
Claim 13-15, 18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over a third interpretation of Saadat (U.S. PG publication 20050065397) further in view of Haraguchi (U.S. PG publication 20160338571).
In regard to claim 13,
Saadat discloses an introducer sheath assembly (see figure 2 and 2B, item 2; Examiner notes figure 2 shows the entire system and figure 2B depicts the embodiment of the cross section of the shaft 20 used in this rejection) comprising: 
a handle portion (figure 2, item 22) including a front end (see figure 2: wherein the front end is construed as the end closest to shaft 20) and a rear end (see figure 2: wherein the rear end is construed as the end furthest shaft 20); 
[AltContent: textbox (First steering cable)][AltContent: arrow]
    PNG
    media_image2.png
    318
    224
    media_image2.png
    Greyscale

an introducer sheath (figure 2, item 20) extending outwardly from the front end of the handle portion (see figure 2), the introducer sheath including a device lumen (figure 2B, item 26) configured to slidably receive a corresponding device (paragraph [0061]: wherein a corresponding device can be received in lumen 26; Examiner notes the limitation “configured to slidably receive a corresponding device” is an intended use limitation and the device of Saadat is fully capable of achieving the recited functional limitation as supported by paragraph [0061] and due it its dimensions), a first steering cable lumen (see figure 2B above wherein a first steering cable 96 is present within respective lumens), and a first steering cable  (see figure 2B above, item 96) disposed in the first steering cable lumen (see figure 2B).
Saadat fails to disclose a first gear assembly including a first gear and a first barrel portion disposed entirely within the handle portion, a proximal end of the first steering cable being fixed to the first barrel portion of the first gear assembly so that the proximal end of the first steering cable is wrapped around the first barrel portion; and a drive gear assembly disposed entirely within the handle portion, wherein the drive gear assembly engages the first gear assembly, and the first gear assembly and the drive gear assembly are configured to rotate simultaneously.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Saadat to replace the steering mechanism of Saadat which is disclosed as being achieved by any suitable mechanism (see paragraph [0074] of Saadat) with the driving part 5 shown in figure 1 which is used to actuate the steering mechanism (see paragraph [0036] and [0061] of Haraguchi) and the steering mechanism shown in figure 7 of Haraguchi which includes a first gear assembly including a first gear and a first barrel portion disposed entirely within the handle portion, a proximal end of the first steering cable being fixed to the first barrel portion of the first gear assembly so that the proximal end of the first steering cable is wrapped around the first barrel portion; and a drive gear assembly disposed entirely within the handle portion, wherein the drive gear assembly engages the first gear assembly, and the first gear assembly and the drive gear assembly are configured to rotate simultaneously, as taught by Haraguchi, for the purpose of implementing a steering mechanism that inhibits slack from occurring in the steering cables (paragraph [0072] of Haraguchi).
In regard to claim 14,

[AltContent: textbox (Second steering cable)][AltContent: arrow][AltContent: textbox (First steering cable)][AltContent: arrow]
    PNG
    media_image2.png
    318
    224
    media_image2.png
    Greyscale

Saadat as modified by Haraguchi teaches further comprising: a second steering cable lumen (see figure 2B of Saadat above wherein a second steering cable 96 is present within respective lumens); a second steering cable (see figure 2B of Saadat above, item 96) disposed in the second steering cable lumen (see figure 2B of Saadat); and a second gear assembly (figure 7, item 63b2 of Haraguchi) including a second gear (teeth of 63b2 of Haraguchi) and a second barrel portion (figure 7, item 63b3 and 63b4 of Haraguchi; paragraph [0068] of Haraguchi; Examiner notes the groove that forms take up portion 63a3 is construed as a barrel portion) disposed entirely within the handle portion (see figure 1, item 4 of Haraguchi; paragraph [0037] of Haraguchi), a proximal end of the second steering cable being fixed to the second barrel portion of the second gear assembly (paragraph [0069] of Haraguchi) so that the proximal end of the second steering cable is wrapped around the second barrel portion (paragraph [0069] of Haraguchi), wherein a distal end of the first steering cable and a distal end of the second steering cable are fixed to a distal end of the introducer sheath (see figure 1, item 2 and 7; paragraph [0072] and [0033]), and the second gear assembly, the first gear assembly and the drive gear assembly are configured to rotate simultaneously (paragraph [0071]-[0072]).

Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 14.
[AltContent: textbox (Third steering cable)][AltContent: arrow][AltContent: textbox (Second steering cable)][AltContent: arrow][AltContent: textbox (First steering cable)][AltContent: arrow]
    PNG
    media_image2.png
    318
    224
    media_image2.png
    Greyscale


Saadat further discloses further comprising; a third steering cable lumen (see figure 2B above wherein third steering cable 96 is present within a respective lumen); and a third steering cable (figure 2b, item 96) disposed in the third steering cable lumen (see figure 2B above), wherein the first steering cable lumen, the second steering cable lumen and the third steering cable lumen are disposed radially outwardly from the device lumen (see figure 2B above).
In regard to claim 18,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 13.
Saadat further discloses further comprising a guidewire lumen (figure 2B, item 24) configured to slidably receive a corresponding guidewire (see figure 2B: wherein a guidewire would be capable of being slidably received in lumen 24; paragraph [0060]; Examiner notes the limitation “configured to slidably receive a corresponding guidewire” is an intended use limitation and the device of Saadat is fully 
In regard to claim 20,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 13.
Saadat further rdiscloses wherein the corresponding device slidably received in the device lumen is a dilator, the dilator defining an elongated bore (Examiner notes “wherein the corresponding device slidably received in the device lumen is a dilator, the dilator defining an elongated bore” is an intended use limitation and the sheath of Saadat is fully capable of achieving the recited functional limitation due to its structure since a dilator of an appropriate size which defines an elongated bore would be capable of use within lumen 26 of Saadat).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat (U.S. PG publication 20050065397) in view of Haraguchi (U.S. PG publication 20160338571) further in view of McDaniel (U.S. PG publication 20050107727). Examiner notes the rejection of claim 16 is applicable to both the first and third interpretation of Saadat in view of Haraguchi. 
In regard to claim 16,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 13.
Saadat as modified by Haraguchi teaches an actuator (figure 1, item 5 of Haraguchi) disposed on an outer surface of the handle portion (paragraph [0036] and [0061] of Haraguchi: wherein the actuator enables the wires to be pulled in and let out; see analysis of claim 1 above wherein the driving part 5 is implemented into Saadat with the steering mechanism shown in figure 7).
Saadat in view of Haraguchi fails to disclose further comprising a lever disposed on an outer surface of the handle portion, wherein the lever is non-rotatably fixed to the drive gear assembly so that rotation of the lever causes rotation of the drive gear assembly.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the actuator of Saadat in view of Haraguchi to include a lever disposed on an outer surface of the handle portion, wherein the lever is non-rotatably fixed to the drive gear assembly so that rotation of the lever causes rotation of the drive gear assembly, for the purpose of implementing a suitable actuator that can be manipulated by an operator (paragraph [0041] of McDaniel) and since the substitution is a simple substitution that would yield the same predictable result of actuating the steering mechanism (paragraph [0041] of McDaniel). Furthermore both Saadat and Haraguchi disclose modifications can be made to the device (see paragraph [0124] of Saadat and paragraph [0122] of Haraguchi).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat (U.S. PG publication 20050065397) in view of Haraguchi (U.S. PG publication 20160338571) in view of McDaniel (U.S. PG publication 20050107727) further in view of Golden (U.S. PG publication 20090287188). Examiner notes the rejection of claim 17 is applicable to both the first and third interpretation of Saadat in view of Haraguchi. 
In regard to claim 17,
Saadat in view of Haraguchi in view of McDaniel teaches the introducer sheath assembly of claim 16.
Saadat in view of Haraguchi in view of McDaniel fails to disclose wherein the lever is positionable between a locked position in which the lever is non-rotatably fixed to the handle portion and an unlocked position in which the lever is rotatable relative to the handle portion.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Saadat in view of Haraguchi in view of McDaniel to include a lever operable to control deflection of steering cables positionable between a locked position in which the lever is non-rotatably fixed to the handle portion and an unlocked position in which the lever is rotatable relative to the handle portion, as taught by Golden, for the purpose of locking or partially locking the distal end of the insertion shaft in a desired deflection position or angular attitude during use in order to provide more operator control to effect the desired angular attitude of the distal end for proper guidance through the vessel, passageway, etc. (paragraph [0036]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat (U.S. PG publication 20050065397) in view of Haraguchi (U.S. PG publication 20160338571) further in view of Golden (U.S. PG publication 20150025507). Examiner notes the rejection of claim 19 is applicable to both the first and third interpretation of Saadat in view of Haraguchi. Examiner notes for clarity purposes Golden (U.S. PG publication 20150025507) will be referred to as Golden507.
In regard to claim 19,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 18.
Saadat in view of Haraguchi fails to disclose wherein a guidewire notch extends radially inwardly from an outer surface of the introducer sheath and intersects the guidewire lumen so that the guidewire lumen is formed by a first portion and a second portion, the first portion extending along a deflectable tip portion of the introducer sheath.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the introducer sheath of Saadat in view of Haraguchi to include wherein a guidewire notch extends radially inwardly from an outer surface of the introducer sheath and intersects the guidewire lumen so that the guidewire lumen is formed by a first portion and a second portion, the first portion extending along a deflectable tip portion of the introducer sheath, as taught by Golden507, for the purpose of enabling rapid exchange of a guidewire and allowing guidewires of multiple lengths to be used (paragraph [0062] of Golden507) in order to help advance the system in the body depending on the location of use (see paragraph [0004], [0008], [0038] of Golden507).
Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over a third interpretation of Tran (U.S. PG publication 20130030519) further in view Dance (U.S. patent no 5117839). 
In regard to claim 21,
Tran discloses an introducer sheath assembly (figure 1, item 10) comprising: 
a handle portion (figure 2A, item 48 and 46) including a front end (see figure 2A wherein the front end is construed as the end closest to flex activation member 50) and a rear end (see figure 2A wherein the rear end is construed as the end furthest from flex activation member 50); 

[AltContent: textbox (Outermost surface of elongated stem relative to the reference plane)]a device locking assembly (figure 2A, item 90, 102, 84, and 100) disposed at the rear end of the handle portion (see figure 2A) including, 
[AltContent: textbox (Outward direction)][AltContent: textbox (Reference plane)][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    746
    511
    media_image1.png
    Greyscale

an elongated stem (figure 2A, item 102, 96 and 100) having a proximal end extending outwardly from the rear end of the handle portion (see figure 2A), the elongated stem defining an axially extending bore that is configured to slidably receive the corresponding device (see figure 2A wherein catheter shaft 26 is received within collet 102, item 96 and 100), the elongated stem being axially movable with respect to the handle portion (paragraph [0105]), 

a clamp (figure 2A, item 102) disposed at the proximal end of the elongated stem outside of the handle portion (see figure 2A), the clamp being positionable between a locked position in which the8Application No. 14/987,272 corresponding device is axially fixed with respect to the elongated stem and an un-locked position in which the corresponding device is slidable within the axially extending bore of the elongated stem (paragraph [0102] and [0105])
wherein the clamp further comprises a collet (figure 2A, item 102) formed by an end of the elongated stem (see figure 2A) so that an outermost surface of the elongated stem forms an outermost surface of the collet (see figure 2A above) and a locking knob (figure 2A, item 98) defining a bore that is engaged with and in contact (in contact via item 96 and 100) with the outermost surface of the collet (paragraph [0102] and [0105]).
Tran fails to disclose a locking knob defining a frustoconical bore that is engaged with and in contact with the outermost surface of the the collet.
Dance teaches a locking knob (figure 1, item 52) defining a frustoconical bore (see figure 1) that is engaged with and in contact with the outermost surface of the collet (figure 1, item 60; Examiner notes the locking knob is engaged and in contact with the outermost surface collet via fixation knob 54).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the bore proximal to the internal threads of item 98 of Tran to include a locking knob defining a frustoconical bore that is engaged with and in contact with the outermost surface of the collet, as taught by Dance, for the purpose of increasing the active surface area of the seal (column 2, line 6-9 of Dance).

Tran in view of Dance teaches the introducer sheath assembly of claim 21. Tran as modified by Dance teaches wherein an outer surface of the proximal end of the elongated stem and an inner surface of the frustoconical bore of the locking knob are correspondingly threaded (paragraph [0102] of Tran: wherein the securement mechanism 98 includes internal threads that mate with external threads of the proximal end portion 96 of the inner shaft; as modified by Dance the bore is considered a frustoconical bore due to a portion of the bore being frustoconical).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-20 and 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/9/2021 in regard to claims 21, 23, and 25 have been fully considered but they are not persuasive. Applicant argues that an outermost surface of the elongated stem of Tran does not form an outermost surface of the collet. As noted above in a first interpretation of Tran the elongated stem has been construed as item 102, and not item 102 and 90. Therefore this argument is now moot. In the second interpretation of Tran the elongated stem has been construed as item 102, and inner shaft 90 including the distal end portion 92 but not the proximal end portion 96. As shown below an outermost surface of the elongated stem of Tran relative to a reference plane of the device does form an outermost surface of the collet.

    PNG
    media_image3.png
    503
    720
    media_image3.png
    Greyscale

 In the third interpretation of Tran the elongated stem has been construed as item 102, and proximal end portion 96, and item 100. As shown below an outermost surface of the elongated stem of Tran relative to a reference plane of the device does form an outermost surface of the collet.

    PNG
    media_image4.png
    504
    728
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783